Opinion issued August 31, 2009
 
 





In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00569-CR



CASEY DEE JOSEPH, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 252nd District Court
Jefferson County, Texas
Trial Court Cause No. 92862



MEMORANDUM  OPINION

	Appellant, Casey Dee Joseph, pleaded guilty to the offense of assault on a
public servant and true to the allegation in one enhancement paragraph that he had
previously been convicted of a felony offense.  The trial court deferred a finding of
guilt and placed appellant on community supervision for five years.  	
	Subsequently, the State filed a motion to adjudicate guilt.  On June 9, 2008,
appellant pleaded true to the allegations in the State's motion to adjudicate guilt.  He
also signed a written stipulation of evidence, confessing to violating the terms and
conditions of community supervision by failing to report by mail for February,
March, April, May, and June, of 2006 and by failing to provide verification of
employment.  Following the hearing, the trial court found appellant guilty and
assessed his punishment at confinement for 20 years.   
	Appellant's counsel on appeal has filed a brief stating that the records  present 
no reversible error, that the appeals are without merit and are frivolous, and that the
appeals must be dismissed or affirmed.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, (1967). The brief meets the requirements of Anders by presenting a
professional evaluation of the record and detailing why there are no arguable grounds
for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573 S.W.2d 807, 810
(Tex. Crim. App. 1978). 
	Counsel represents that he has served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  Having reviewed the
record and counsel's brief, we agree that the appeals are frivolous and without merit
and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).  
	We affirm the judgment of the trial court and grant counsel's motion to
withdraw. (1)   Attorney Douglas M. Barlow must immediately send the notice required
by Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the
Clerk of this Court.
	Any pending motions are denied as moot.
PER CURIAM

Panel consists of Justices Jennings, Alcala, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).
1. 	Appointed counsel still has a duty to inform appellant of the result of this
appeal and that he may, on his own, pursue discretionary review in the Texas
Court of Criminal Appeals.  See Bledsoe v. State, 178 S.W.3d 824, 826-27
(Tex. Crim. App. 2005).